DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ANTHONY PUGH,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1173

                         [September 19, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas Michael Lynch
V, Judge; L.T. Case No. 09-019586CF10A.

  Anthony Pugh, Monticello, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.